DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
Re claim 14, this newly added claim recites limitations of previously rejected claim 1, and has presented arguments stating that the prior art of Mitsunaga, specifically stating that Mitsunaga is silent as to the a usage state control unit configured to set a service usage state of the ONU and a signal generation unit configured to generate an uplink signal frame according to the usage state set by the usage state control unit as well as an electrical/optical conversion unit configured to convert an electrical signal corresponding to the service usage state of the ONU. However, the examiner disagrees and will address how the prior art discloses these elements. 
Mitsunaga is drawn to a dynamic bandwidth allocation system for control the frame transfer in the direction from ONU to OLT ¶ [0010], such as to clarify that the system is drawn towards bandwidth allocation. Furthermore, due to the lack of definition of what is a “usage service state”, the examiner is interpreting that as the amount of bandwidth that the ONU needs to use in order to transmit information. Furthermore, Mitsunaga discloses with ¶ [0068] that
“in an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4, and further sends the REPORT”. 
Furthermore, it states within Fig. 5, which shows an ONU registration in the PON and the subsequent downlink and uplink frame transfer control sequence. This chart is an example of using one ONU and one LLID, and if there are plural ONUS, these plural sequences are performed in parallel ¶ [0065] that the OLT performs allocated bandwidth computation, which is the service usage service state and the DATA_GATE instruction ONU transmission start time and transmission amount, which is the information concerning the usage service state, because that is information concerning how the ONU is to access the usage or resources allocated to it to transmit upstream data or information. Furthermore, the statement that the ONU 2 sends the uplink data in accordance with the instructions would also read upon the generation of an uplink signal frame according to the service usage state set by the usage state control unit, or reflective on the unit that performs allocated bandwidth computation. 
Lastly, the applicant argues that Mitsunaga is also silent as to the optical signal from the electrical/optical conversion unit is repeatedly transmitted as the uplink signal light to an optical fiber core. However, the examiner disagrees. Mitsunaga discloses within ¶ [0068] “The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4, and further sends the REPORT. If the data still remains on the ONU 2, it is possible to give again notice of the Queue length with this REPORT.”, such that it states that “The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT”, such that one understand the REPORT that is further sent after ONU 2 the uplink data in accordance with the instruction to the ONU would comprise this information of the amount of data in the ONU. Furthermore, upon receiving this, it states that “The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4, and further sends the REPORT.”, such that it can be understood that allocated bandwidth computation is performed again and instruction to the ONU transmission start time and transmission amount are also transmitted and the ONU send the leftover data in accordance with the instruction. Hence, due to the fact that the whole system is repeated if there is additional data, then the optical signal conforming to the usage state is once again transmitted, such that an uplink signal conforming to a usage state is repeatedly sent if there is additional data.
To the extent that the applicant does not understand this, it is further made clear, the applicant has introduced Jung which discloses “The dynamic bandwidth allocation method includes (a) sequentially ordering the optical network units; (b) splitting an upstream optical signal transmitted from a higher-ordered optical network unit (c) transmitting one of the split upstream optical signals to the optical line terminal, and transmitting another split upstream optical signal to the lower-ordered optical network unit; and (d) sequentially repeating steps (b) and (c), “ ¶ [0016], such that the repeating of the steps would also mean repeatedly transmitting as the uplink signal light to the fiber core, a uplink transmission that would adhere to the dynamic bandwidth allocation. 
This was all discussed within the interview and the examiner is further making clear by reciting the different sections of the prior art previously cited such as to make it clearer, but it is the same sections of the prior art previously cited that are being cited, simply in a different manner in order to make the record clearer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga et al (herein Mitsunaga) US PG PUB 2012/0218349.
Re claim 14. (New) A simulated signal light generation apparatus for simulating an uplink signal light generated in an optical network unit (ONU) in a passive optical network (PON), the apparatus comprising: 
5Application No.: 17/271,390Docket No.: 18642-000097-US-NP a usage state control unit configured to set a service usage state of the ONU (the user usage
state management part determines the user usage situation based on the state monitoring result of one
or all of the DBA processing part, switches the operation of the DBA control part depending on the use
situations adjusts the control frame about between the OLT and the ONU ¶ [0011], In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2 ¶ [0068], such that the system allocated bandwidth of usage to the ONU that requires upstream bandwidth due to data that needs to be transmitted.); 
a signal generation unit configured to generate an uplink signal frame according to the service usage state set by the usage state control unit (In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4¶ [0068], such that the ONU determines the usage state as to when to transmit according to control within the OLT as determined by the amount of bytes that needed to be sent such that the uplink signal that is generated, due to the fact that it conforms to the send start time and the sending volume, is in accordance to the service usage state set) ; and 
an electrical/optical conversion unit configured to convert an electrical signal corresponding to the service usage state of the ONU from the signal generation unit into an optical signal (the O/E element 23 is coupled to the ONU control part, Fig. 3, that is coupled to the PON such that any signal from the ONU will be converted into an optical signal to be sent), 
wherein the optical signal from the electrical/optical conversion unit is repeatedly transmitted as the uplink signal light to an optical fiber core (after the end of the uplink data transfer, the periodical
polling processes is repeated with the POLL_GATE again ¶[0068], such that after the uplink is transmitted, the system is once again polled in order to determine if additional uplink signal needs to be
transmitted and another amount of allocation of the uplink communication may be transmitted. Furthermore, in any other polling that is performed, the system will also send a response back to the
OAM processing within the OLT. upon receiving this, it states that “The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. The ONU 2 sends the uplink data in accordance with the instruction of the OLT 4, and further sends the REPORT.”, such that it can be understood that allocated bandwidth computation is performed again and instruction to the ONU transmission start time and transmission amount are also transmitted and the ONU send the leftover data in accordance with the instruction. Hence, due to the fact that the whole system is repeated if there is additional data, then the optical signal conforming to the usage state is once again transmitted, such that an uplink signal conforming to a usage state is repeatedly sent if there is additional data).  
Re claim 15, Mitsunaga discloses all the elements of claim 14, which claim 15 is dependent. Furthermore, Mitsunaga discloses further comprising a plurality of other electrical/optical conversion units (there are a plurality of ONUs, Fig. 1, and wherein each ONU comprises and O/E unit 23, Fig. 3),configured to transmit the uplink signal frame from respective ports (the O/E element 23 is coupled to the ONU control part, Fig. 3, that is coupled to the PON such that any signal from the ONU will be converted into an optical signal to be sent form it corresponding port back into the PON).  
Re claim 17, Mitsunaga discloses all the elements of claim 15, which claim 17 is dependent. Furthermore, Mitsunaga discloses wherein an order of transmission from the electrical/optical conversion units is set randomly (In an uplink data transfer (DBA) 53, POLL_GATE is periodically sent from the OLT 4 to the ONU 2. In an example of FIG. 5, the sending cycle is 1 ms. The ONU 2 responds with REPORT to POLL_GATE and notifies to the OLT 4 of the data amount (Queue length) accumulated in the ONU 2 with the REPORT. If there is no uplink data, it responds with Queue length 0 Byte, and this operation is repeated. If the NByte data in the uplink direction is inputted from the terminal 1 into the ONU 2, the ONU 2 gives notice of the data amount with the next REPORT. The OLT 4 computes the bandwidth that can be allocated to the concerned ONU 2, and instructs the ONU send start time and the sending volume with DATA_GATE. ¶ [0068], such that transmission or usage is set based on which ONU has data to be transmitted, such that is random due to based on need).

Claim Rejections - 35 USC § 103
Claim(s)  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga as applied to claim 14 above, and further in view of Jung et al (herein Jung) US PG PUB 2007/0189773.
Re claim 14, Mitsunaga disclose all the components of claim 14. However, to the extent that the applicant does not understand Mitsunaga as disclosing wherein the optical signal from the electrical/optical conversion unit is repeatedly transmitted as the uplink signal light to an optical fiber core, Jung discloses “The dynamic bandwidth allocation method includes (a) sequentially ordering the optical network units; (b) splitting an upstream optical signal transmitted from a higher-ordered optical network unit (c) transmitting one of the split upstream optical signals to the optical line terminal, and transmitting another split upstream optical signal to the lower-ordered optical network unit; and (d) sequentially repeating steps (b) and (c), “ ¶ [0016], such that the repeating of the steps would also mean repeatedly transmitting as the uplink signal light to the fiber core, a uplink transmission that would adhere to the dynamic bandwidth allocation. 
Mitsunaga and Jung are analogous art because they are from the same field of endeavor, optical communication networks using dynamic bandwidth allocation. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Mitsunaga and Jung before him or her, to modify the repetition of a communication method wherein the optical signal from the electrical/optical conversion unit is repeatedly transmitted as the uplink signal to an optical fiber core, wherein it is previously disclosed that the electrical/optical conversion unit configured to convert an electrical signal corresponding to the service usage state of the ONU from the signal generation unit into an optical signal of Mitsunaga to include the repeating of the allocation method of transmitting the split upstream optical signal to the OLT, such that the steps are repeated and any uplink signal transmitted is also following the dynamic bandwidth allocation scheme of Jung because it combines prior art elements according to known methods to yield predictable results, enabling additional upstream communication is also follow dynamic bandwidth allocation method and transmit a corresponding upstream optical signal according to the allocated resources. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga as applied to claim 14 above, and further in view of Lim et al (herein Lim) US PG PUB 2004/0057462.
Re claim 16, Mitsunaga discloses all the elements of claim 14, which claim 16 is dependent. However, Mitsunaga does not explicitly disclose the applicant recites wherein an order of transmission from the electrical/optical conversion units is set based on a number of the electrical/optical conversion units.  However, Lim discloses In accordance with one aspect of the present invention, an E-PON (Ethernet Passive Optical Network) includes an OLT (Optical Line Terminal) having means for assigning bandwidth to the plural ONUs. The means utilize one or more logical DBACNs (Dynamic Bandwidth Allocation Control Nodes) for collecting bandwidth request information from the ONUs and, in a priority order of the ONUs, allocating a smaller one of a total requested bandwidth and a total available allocation-bandwidth to the ONUs. ¶ [0017], such that the number or order of the electrical/optical conversion units is based on the priority within the number of ONUs and such that bandwidth or allocation and order of transmission is based accordingly.  
Mitsunaga and Lim are analogous art because they are from the same field of endeavor, communication systems using dynamic bandwidth allocation. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Mitsunaga and Lim before him or her, to modify the control of the order of transmission of Mitsunaga to include the order of transmission elements, in this case through priority of Lim because it combines prior art elements, according to known methods, to yield predictable results. 

Allowable Subject Matter
Claims 1, 3-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1 and 8, the previously present claims filed on 2/25/2021, where approximately similar and therefore contained nearly identical claim scope. Furthermore, both of these independent claims 1 and 8 where amended on 8/2/2022 with newly submitted claims to further include the additional claim scope that was present in claim 2 on claims 2/25/2021. Claim 2 was previously indicated as comprising allowable subject matter, such that now that this subject matter is incorporate within independent claims 1 and 8, when the entire claim scope is considered, these claims are considered allowable. 
Re claims 3-7 and 9-13, these claims are dependent upon claim 1 and 8 and are allowable of the reasons previously stated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637


/TANYA T MOTSINGER/               Examiner, Art Unit 2637